SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2012 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at September 30, 2012 and Report on the Review of the Quarterly Information Report on Review of Quarterly Information To the Board of Directors and Shareholders Braskem S.A. Introduction We have reviewed the accompanying parent company and consolidated interim accounting information of Braskem S.A., included in the Quarterly Information Form (ITR) for the quarter ended September 30, 2012, comprising the balance sheet as at that date and the statements of operations and comprehensive income for the quarter and nine-month periods then ended, and the statements of changes in equity and cash flows for the nine-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the parent company interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC), and of the consolidated interim accounting information in accordance with CPC 21 and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB), as well as the presentation of this information in accordance with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the parent company interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying parent company interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Conclusion on the consolidated interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34 applicable to the preparation of the Quarterly Information, and presented in accordance with the standards issued by the CVM. Other matters Statements of value added We have also reviewed the parent company and consolidated statements of value added for the nine-month period ended September 30, 2012. These statements are the responsibility of the Company’s management, and are required to be presented in accordance with standards issued by the CVM applicable to the preparation of Quarterly Information (ITR) and are considered supplementary information under IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the parent company and consolidated interim accounting information taken as a whole. Salvador, November 7, 2012. PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" BA Fábio Cajazeira Mendes Contador CRC 1SP196825/O-0 "S" BA Braskem S.A. Balance sheet at September 30, 2012 All amounts in thousands of reais Parent Company Consolidated Assets Note Sep/2012 Dec/2011 Sep/2012 Dec/2011 Current assets Cash and cash equivalents 5 2,830,396 2,224,335 3,568,870 2,986,819 Financial investments 6 240,457 168,979 241,733 170,297 Trade accounts receivable 7 1,690,742 1,097,482 2,534,964 1,843,756 Inventories 8 2,180,381 1,968,509 3,907,673 3,623,522 Taxes recoverable 10 917,709 606,258 1,452,693 1,036,253 Dividends and interest on capital 22,002 30,268 Prepaid expenses 24,434 60,109 57,375 104,496 Related parties 9 90,767 25,660 24,753 86,591 Other receivables 13 190,502 136,513 432,973 328,583 8,187,390 6,318,113 12,221,034 10,180,317 Non-current assets Financial investments 6 28,485 34,720 28,481 34,752 Trade accounts receivable 7 48,817 49,858 51,984 51,056 Taxes recoverable 10 1,092,964 1,062,974 1,605,966 1,506,247 Deferred income tax and social contribution 20(b) 1,149,006 415,002 2,041,628 1,237,144 Judicial deposits 11 161,454 151,592 183,797 174,220 Related parties 9 683,630 1,624,513 150,861 58,169 Insurance claims 12 136,279 246,357 137,467 252,670 Other receivables 13 144,930 138,265 228,793 182,533 Investments in subsidiaries and jointly-controlled subsidiaries 14 9,832,294 8,091,220 87,187 Investment in associates 14 33,092 29,870 33,092 29,870 Other investments 6,454 6,575 10,154 10,844 Property, plant and equipment 15 11,847,268 11,665,942 21,142,882 20,662,721 Intangible assets 16 2,246,258 2,248,675 2,973,317 3,016,692 27,410,931 25,765,563 28,675,609 27,216,918 Total assets 35,598,321 32,083,676 40,896,643 37,397,235 The Management notes are an integral part of the financial statements 1 Braskem S.A. Balance sheet at September 30, 2012 All amounts in thousands of reais Parent Company Consolidated Liabilities and equity Note Sep/2012 Dec/2011 Sep/2012 Dec/2011 Current liabilities Trade payables 6,942,871 5,052,757 9,016,995 6,847,340 Borrowings 17 1,053,121 961,519 1,287,755 1,391,779 Hedge operations 18.2 253,509 82,912 253,509 83,392 Payroll and related charges 217,884 155,248 314,950 242,102 Taxes payable 19 247,650 215,924 472,937 329,987 Dividends and interest on capital 26(d) 484,192 1,617 487,401 4,838 Advances from customers 23 426,678 13,935 109,944 19,119 Sundry provisions 21 1,452 18,759 12,439 23,629 Accounts payable to related parties 9 228,264 79,790 Other Payables 24 179,103 47,514 524,037 119,402 10,034,724 6,629,975 12,479,967 9,061,588 Non-current liabilities Borrowings 17 10,886,216 11,276,196 15,734,911 13,753,033 Debentures 19,102 Hedge operations 18.2 10,278 10,278 Taxes payable 19 1,077,317 1,500,584 1,189,614 1,613,179 Accounts payable to related parties 9 3,680,680 1,297,567 44,833 Long-term incentives 10,044 15,213 10,044 15,213 Deferred income tax and social contribution 20(b) 999,219 900,716 2,087,785 1,953,353 Pension plans 22 134,506 16,546 149,575 Provision for losses on subsidiaries and jointly-controlled subsidiaries 116,311 90,990 9,931 Advances from customers 23 79,955 77,846 213,213 218,531 Sundry provisions 21 113,445 94,913 326,541 298,094 Other payables 24 256,794 241,412 271,921 280,546 17,219,981 15,640,221 19,860,506 18,355,737 Equity 26 Capital (a) 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 845,998 845,998 845,998 845,998 Revenue reserves 108,714 591,307 108,714 591,307 Other comprehensive income 355,336 315,586 355,336 315,586 Treasury shares (b) (48,019) (11,325) (96,911) (60,217) Profit (losses) accumulated (961,635) 28,692 (961,635) 28,692 Total attributable to the Company's shareholders 8,343,616 9,813,480 8,294,724 9,764,588 Non-controlling interest 2.4 261,446 215,322 8,343,616 9,813,480 8,556,170 9,979,910 Total liabilities and equity 35,598,321 32,083,676 40,896,643 37,397,235 The Management notes are an integral part of the financial statements 2 Braskem S.A. Statement of operations for the period at September 30 , 2012 All amounts in thousands of reais, except earnings (loss) per share Parent Company Note 3Q12 YTD12 3Q11 YTD11 Net sales revenue 28 5,521,331 15,217,855 5,038,885 13,757,516 Cost of products sold (4,836,705) (13,582,928) (4,276,831) (11,576,192) Gross profit 684,626 1,634,927 762,054 2,181,324 Income (expenses) Selling (52,820) (144,034) (46,704) (123,396) Distribution (91,307) (274,833) (84,753) (234,747) General and administrative (170,457) (511,731) (167,626) (517,084) Research and development (22,945) (62,562) (16,090) (41,945) Results from equity investments 14(c) (55,848) 196,242 (35,020) (51,185) Other operating income (expenses), net 30,075 (9,126) (13,581) Operating profit 279,826 868,084 402,735 1,199,386 Financial results 31 Financial expenses (541,698) (2,778,412) (2,250,432) (2,237,267) Financial income 56,868 257,850 243,040 439,537 Loss before income tax and social contribution Current income tax and social contribution 20(a) (6) (6) (50,633) (154,402) Deferred income tax and social contribution 20(a) 70,405 641,020 604,479 424,605 70,399 641,014 553,846 270,203 Loss for the period The Management notes are an integral part of the financial statements 3 Braskem S.A. Statement of operations for the period at September 30 , 2012 All amounts in thousands of reais, except earnings (loss) per share Consolidated Note 3Q12 YTD12 3Q11 YTD11 Net sales revenue 28 9,454,393 26,817,002 8,685,938 24,465,845 Cost of products sold (8,497,552) (24,371,426) (7,764,969) (21,302,177) Gross profit 956,841 2,445,576 920,969 3,163,668 Income (expenses) Selling (112,035) (306,788) (88,920) (253,477) Distribution (137,887) (404,525) (127,052) (355,589) General and administrative (262,941) (811,018) (254,331) (778,865) Research and development (28,335) (79,692) (24,797) (68,546) Results from equity investments 14(c) (34,827) (32,747) (1,303) (2,051) Other operating income (expenses), net 30 6,547 291,410 (8,134) (40,915) Operating profit 387,363 1,102,216 416,432 1,664,225 Financial results 31 Financial expenses (558,885) (3,142,131) (2,531,068) (2,801,395) Financial income (9,434) 364,564 467,275 603,638 Loss before income tax and social contribution Current income tax and social contribution 20(a) (17,069) (24,963) (34,232) (206,613) Deferred income tax and social contribution 20(a) 73,777 695,086 635,668 424,190 56,708 670,123 601,436 217,577 Loss for the period Attributable to: Company's shareholders (134,605) (1,011,464) (1,050,811) (328,141) Non-controlling interests in subsidiaries 2.4 10,357 6,236 4,886 12,186 Loss per share attributable to the shareholders of the Company at the end of the period (R$) 27 Basic loss per share - common (0.4553) Basic loss per share - preferred (0.4553) Diluted loss per share - common (0.4551) Diluted loss per share - preferred (0.4551) The Management notes are an integral part of the financial statements 4 Braskem S.A. Statement of comprehensive income at September 30 , 2012 All amounts in thousands of reais Parent Company Consolidated Note 3Q12 YTD12 3Q11 YTD11 3Q12 YTD12 3Q11 YTD11 Loss for the period Other comprehensive income or loss: Cash flow hedge 18.2.2 625 16,238 2,008 3,233 625 16,238 (1,309) 35,847 Cash flow hedge - subsidiaries (3,317) 32,614 Foreign currency translation adjustment 14(b) 11,566 48,189 80,677 66,265 17,177 66,446 81,662 67,058 Income tax and social contribution related to components of comprehensive income 18.2.2 (213) (5,522) (1,990) (1,099) (213) (5,522) (1,990) (1,099) Total other comprehensive income 11,978 58,905 77,378 101,013 17,589 77,162 78,363 101,806 Total comprehensive loss for the period Attributable to: Company's shareholders (122,627) (952,559) (973,310) (227,128) Non-controlling interest 15,968 24,493 5,748 12,979 The Management notes are an integral part of the financial statements 5 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Parent company Revenue reserves Unrealized Addicional Other Social Capital Legal Tax profit dividends comprehensive Treasury Accumulated Total Note capital reserve reserve incentives reserve proposal income shares deficit equity At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 10,439,099 0 0 0 0 0 0 0 0 Comprehensive income for the period: Loss for the period (328,141) (328,141) Fair value of cash flow hedge, net of taxes 34,748 34,748 Foreign currency translation adjustment 66,265 66,265 101,013 (328,141) (227,128) Equity valuation adjustments Deemed cost of jointly-controlled subsidiary 22,434 22,434 Realization of additional property, plant and equipment price-level (20,427) 20,427 2,007 20,427 22,434 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (250,346) (250,346) Expired dividends 531 531 Repurchase of treasury shares (946) (946) Gain on interest in subsidiary 2,361 2,361 (250,346) 2,361 (946) 531 (248,400) At September 30, 2011 8,043,222 845,998 87,710 5,347 995,505 326,731 9,986,005 At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,813,480 Comprehensive income for the period: Loss for the period (1,011,464) (1,011,464) Fair value of cash flow hedge, net of taxes 18.2.2 10,716 10,716 Foreign currency translation adjustment 14(b) 48,189 48,189 58,905 (1,011,464) (952,559) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes (710) 710 Realization of additional property, plant and equipment price-level (20,427) 20,427 (21,137) 21,137 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting 26(d) (482,593) (482,593) Gain on interest in subsidiary 14(b) 1,982 1,982 Repurchase of treasury shares 26(b) (36,694) (36,694) (482,593) 1,982 (36,694) (517,305) At September 30, 2012 8,043,222 845,998 87,710 4,547 16,457 355,336 8,343,616 The Management notes are an integral part of the financial statements 6 Braskem S.A. Statement of changes in equity All amounts in thousands of reais Consolidated Attributed to the Company’s shareholders Revenue reserves Unrealized Addicional Other Total interest Social Capital Legal Tax profit dividends comprehensive Treasury Accumulated of Braskem’s Non-controlling Total Note Capital reserves reserve incentives reserve proposal income shares deficit shareholders interest equity At December 31, 2010 8,043,222 845,998 87,710 5,347 995,505 250,346 221,350 10,390,207 18,079 10,408,286 Comprehensive income for the period: Profit (loss) for the period (328,141) (328,141) 12,186 (315,955) Fair value of cash flow hedge, net of taxes 34,748 34,748 34,748 Foreign currency translation adjustment 66,265 66,265 793 67,058 101,013 (328,141) (227,128) 12,979 (214,149) Equity valuation adjustments Deemed cost of jointly-controlled subsidiary 22,434 22,434 22,434 Realization of additional property, plant and equipment price-level restatement, net of taxes (20,427) 20,427 2,007 20,427 22,434 22,434 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting (250,346) (250,346) (250,346) Non-controlling interest 109,709 109,709 Expired dividends 531 531 (269) 262 Repurchase of treasury shares (946) (946) (946) Gain on interest in subsidiary 2,361 2,361 (2,361) (250,346) 2,361 (946) 531 (248,400) 107,079 (141,321) At September 30, 2011 8,043,222 845,998 87,710 5,347 995,505 326,731 9,937,113 138,137 10,075,250 At December 31, 2011 8,043,222 845,998 87,710 4,547 16,457 482,593 315,586 28,692 9,764,588 215,322 9,979,910 Comprehensive income for the period: Profit (loss) for the period (1,011,464) (1,011,464) 6,236 (1,005,228) Fair value of cash flow hedge, net of taxes 18.2.2 10,716 10,716 10,716 Foreign currency translation adjustment 14(b) 48,189 48,189 18,257 66,446 58,905 (1,011,464) (952,559) 24,493 (928,066) Equity valuation adjustments Realization of deemed cost of jointly-controlled subsidiary, net of taxes (710) 710 Realization of additional property, plant and equipment price-level restatement, net of taxes (20,427) 20,427 (21,137) 21,137 Contributions and distributions to shareholders: Additional dividends approved at Shareholders’ Meeting 26(d) (482,593) (482,593) (482,593) Capital increase from non-controlling interest 23,613 23,613 Gain (loss) on interest in subsidiary 14(b) 1,982 1,982 (1,982) Repurchase of treasury shares 26(b) (36,694) (36,694) (36,694) (482,593) 1,982 (36,694) (517,305) 21,631 (495,674) At September 30, 2012 8,043,222 845,998 87,710 4,547 16,457 355,336 8,294,724 261,446 8,556,170 The Management notes are an integral part of the financial statements 7 Braskem S.A. Statement of cash flows at September 30, 2012 All amounts in thousands of reais Parent Company Consolidated Sep/2012 Sep/2011 Sep/2012 Sep/2011 Loss before income tax and social contribution (598,344) (1,675,351) (533,532) Adjustments for reconciliation of loss Depreciation, amortization and depletion 884,551 790,223 1,436,596 1,280,371 Results from equity investments (196,242) 51,185 32,747 2,051 Interest and monetary and exchange variations, net 1,656,561 1,493,995 2,014,083 1,847,811 Provisions for losses and write-off of long-lived assets 66,707 (486) (13,271) 12,846 759,099 1,736,573 1,794,804 2,609,547 Changes in operating working capital Held-for-trading financial investments 64,736 (46,819) 72,465 Trade accounts receivable (630,257) (478,770) (700,603) (628,090) Inventories (198,835) (160,704) (291,830) (431,669) Taxes recoverable (309,235) (143,915) (495,471) (218,797) Prepaid expenses 35,675 27,348 46,935 31,223 Related parties (322,208) Other receivables (67,889) 13,389 (71,765) (184,460) Trade payables 1,890,048 762,702 2,177,544 1,850,849 Taxes payable (301,217) 74,497 (278,425) 39,252 Long-term incentives (5,168) 1,204 (5,169) 1,204 Advances from customers 414,852 20,317 85,507 159,930 Sundry provisions 19,534 (63,710) 17,257 (24,327) Other payables 230,727 (326,674) 341,467 (151,851) Cash from operations 1,773,212 1,204,785 2,573,432 3,125,276 Interest paid (451,337) (402,577) (525,356) (565,963) Income tax and social contribution paid (40,885) (29,429) (71,552) Net cash generated by operating activities 1,292,066 761,323 2,018,647 2,487,761 Proceeds from the sale of fixed assets and investments 423 6,026 2,638 Proceeds from the capital decrease in associates 6,600 6,600 Cash effect from incorporated subsidiary 394 Acquisitions of investments in subsidiaries and associates (415,168) Acquisitions to property, plant and equipment (1,003,771) (1,850,714) (1,474,537) Acquisitions of intangible assets (7,655) (1,986) (8,130) (7,118) Held-to-maturity financial investments 13,045 (2,760) (6,626) (11,802) Net cash used in investing activities Short-term and long-term debts Obtained borrowings 3,127,193 2,993,438 5,596,279 5,137,845 Payment of borrowings (4,175,358) (3,071,827) (5,085,521) (4,813,476) Related parties Obtained loans 1,794,853 2,186,512 Payment of loans (293,928) (1,613,622) Current accounts, net 123,918 Dividends paid (19) (664,851) (19) (664,851) Non-controlling interests in subsidiaries 17,426 (3,869) Repurchase of shares (36,694) (946) (36,694) (946) Capital increase 2,361 Net cash provided by (used in) financing activities 539,965 491,471 Exchange variation on cash of foreign subsidiaries (34,076) (104,722) Increase (decrease) in cash and cash equivalents 606,061 616,598 555,884 Represented by Cash and cash equivalents at the beginning of the year 2,224,335 2,339,060 2,952,272 2,698,075 Cash and cash equivalents at the end of the year 2,830,396 1,512,425 3,568,870 3,253,959 Increase (decrease) in cash and cash equivalents 606,061 616,598 555,884 The Management notes are an integral part of the financial statements 8 Braskem S.A. Statement of value added At September 30, 2012 All amounts in thousands of reais Parent Company Consolidated Sep/2012 Sep/2011 Sep/2012 Sep/2011 Revenue 18,366,760 16,895,231 31,918,080 29,307,051 Sale of goods, products and services 18,340,952 16,892,265 31,633,956 29,328,874 Other income (expenses), net 46,934 4,056 319,978 (16,318) Allowance for doubtful accounts (21,126) (1,090) (35,854) (5,505) Inputs acquired from third parties Cost of products, goods and services sold (12,920,283) (25,641,686) (23,666,638) Material, energy, outsourced services and others (543,851) (968,887) (849,541) Impairment / recovery of assets (79) (10,069) (5,005) (1,331) Gross value added 3,363,784 3,421,028 5,302,502 4,789,541 Depreciation, amortization and depletion (884,551) (790,223) (1,436,596) (1,280,371) Net value added produced by the entity 2,479,233 2,630,805 3,865,906 3,509,170 Value added received in transfer 454,239 388,536 332,018 601,779 Results from equity investments 196,242 (51,185) (32,747) (2,051) Financial income 257,850 439,537 364,564 603,638 Other 147 184 201 192 Total value added to distribute 2,933,472 3,019,341 4,197,924 4,110,949 Personnel 367,267 369,492 622,747 603,112 Direct compensation 266,693 283,533 467,252 466,404 Benefits 74,287 63,527 119,606 103,965 FGTS (Government Severance Pay Fund) 26,287 22,432 35,889 32,743 Taxes, fees and contributions 705,611 636,891 1,312,116 887,205 Federal (305,607) 198,900 (101,677) 327,298 State 1,006,139 433,852 1,390,302 543,833 Municipal 5,079 4,139 23,491 16,074 Remuneration on third parties' capital 2,872,058 2,341,099 3,268,289 2,936,587 Financial expenses (including exchange variation) 2,768,283 2,231,492 3,129,692 2,792,591 Rentals 103,775 109,607 138,597 143,996 Remuneration on own capital Loss for the period (1,011,464) (328,141) (1,011,464) (328,141) Non-controlling interests in loss for the period 6,236 12,186 Value added distributed 2,933,472 3,019,341 4,197,924 4,110,949 The Management notes are an integral part of the financial statements 9 Braskem S.A. Notes to the financial statements at September 30, 2012 All amounts in thousands of reais unless otherwise stated 1. Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia, which jointly with its subsidiaries (hereinafter “Braskem” or “Company”), operates 36 industrial units, 29 in Brazil and 7 abroad (5 in the United States and 2 in Germany). The Company is controlled by Odebrecht S.A. (“Odebrecht”), which indirectly holds interests of 50.11% and 38.11% in its voting and total capital, respectively. (a) Material operating events (a.1) In December 2011, Sunoco Chemicals, Inc. (“Sunoco”) announced the definitive shutdown of operations at its refinery that was responsible for supplying propylene, the main feedstock to one of the five polypropylene (“PP”) plants of the subsidiary Braskem America Inc (“Braskem America) in the United States. In 2012, Sunoco formally informed the Management of Braskem America of its alternative plan to supply feedstock, as required under the supply agreement entered into in 2010. The definitive termination of the supply agreement occurred on June 8, 2012, upon payment of the respective compensation set forth in the contract, in the amount of R$235,962 (Note 30). Despite the termination of the supply agreement, the Management of Braskem America pursued alternative supply and logistics solutions in order to continue operations at the unit and has already identified other sources to supply the feedstock required. Another important and fundamental step in maintaining the operations at the plant was the acquisition of a propylene splitter unit from Sunoco on June 29, 2012. This unit transforms refinery-grade propylene into polymer-grade propylene. This acquisition does not represent a business combination, since it does not meet the definitions required by IFRS 3 and its corresponding CPC 15 (R1). With the acquisition, Braskem America expanded its supply sources, since the supply of refinery-grade propylene is more abundant in the U.S. market. (a.2) On August 17, 2012, the Company inaugurated, in Marechal Deodoro, Alagoas, a new plant with annual production capacity of 200 kton of polyvinyl chloride (“PVC”). With the plant’s inauguration, Braskem’s annual PVC production capacity increased to 710 kton. Total investment in the plant was approximately R$1 billion. (a.3) On September 13, 2012, the Company inaugurated, in the Triunfo Petrochemical Complex in the state of Rio Grande do Sul, a new plant with annual production capacity of 103 kton of butadiene. The new plant is already operating at full production capacity. Total investment was approximately R$300 million. 10 Braskem S.A. Notes to the financial statements at September 30, 2012 All amounts in thousands of reais unless otherwise stated (b) Corporate events (b.1) On January 27, 2012, the controlling shareholder of Braskem, BRK Investimentos Petroquímicos S.A. (“BRK”) was proportionally spun-off. In the spin–off, a part of the shares issued by Braskem that were held by BRK was delivered to Petróleo Brasileiro S.A. – Petrobras (“Petrobras”). With the spin-off, BRK became a wholly-owned subsidiary of Odebrecht Serviços e Participações (“OSP”) and maintained ownership of shares corresponding to 50.11% and 28.23% of the voting and total capital of Braskem, respectively. On the same date, the merger of Petrobras Química S.A. – Petroquisa (“Petroquisa”) into Petrobras was approved and Petrobras became the holder of 47.03% and 35.95% of the voting and total capital of Braskem, respectively. (b.2) On
